Exhibit 10.25

BAKBONE SOFTWARE INCORPORATED

AMENDMENT TO

STAND-ALONE RESTRICTED STOCK UNIT AWARD AGREEMENT

This Amendment to the Stand-Alone Restricted Stock Unit Award Agreement (the
“Amendment”) is made and entered into as of the last date completed below, by
and between Doug Lindroth (the “Grantee”) and Bakbone Software Incorporated (the
“Company”).

RECITALS

WHEREAS, the Company and the Grantee entered into the Stand-Alone Restricted
Stock Unit Award Agreement with an April 27, 2006 Date of Award (the “RSU
Agreement”); and

WHEREAS, the Company hereby wishes to amend the RSU Agreement due to the lack of
an effective Registration Statement on Form S-8 as of the next vesting date
under the RSU Agreement as set forth herein.

NOW, THEREFORE, it is agreed as follows:

AGREEMENT

Effective as of the date of this Amendment:

1.    Section 3(d) of the RSU Agreement is hereby amended and restated in its
entirety as follows:

“Issuance of Cash and Withholding of Shares.

(i)    First Vesting Date. If, on the second anniversary of the Vesting
Commencement Date, (i) the Company does not have an effective Registration
Statement on Form S-8 on file registering the issuance of the shares of Common
Stock under this Section 3, (ii) the issuance of the Shares would violate
Applicable Laws, or (iii) the Company’s Common Stock is not listed and eligible
for trading on any established stock exchanges or national market systems,
including without limitation The Toronto Stock Exchange or The NASDAQ Global
Select Market, The NASDAQ Global Market or The NASDAQ Capital Market of The
NASDAQ Stock Market LLC, then the Company will take one or more of the actions
specified below.

(1)    Share Withholding for Continuous Service as Employee. With respect to the
150,000 Units vesting on the second anniversary of the Vesting Commencement
Date, 79,316 Units will have vested in respect of the Grantee’s prior service as
an Employee with the Company. In connection with the vesting of such Units, the
Company shall withhold a whole number of Shares equal to the following number of
Units in order to satisfy the Grantee’s minimum Tax Withholding Obligation (as
defined in Section 5 below): (A) 6.2% of the 79,316



--------------------------------------------------------------------------------

Units but no more than the whole number of Shares with a value of $6,3241 or, if
less, such whole number of Shares with a value as close as possible to the
employee portion of the Social Security taxes then due in respect of the vesting
of 79,316 Units, but not in excess of such Social Security tax amount, plus
(B) 25,738 Units2 then vesting. Any remaining portion of the Grantee’s minimum
Tax Withholding Obligation not satisfied by the above Share withholding shall be
satisfied by settling such number of whole Units in cash as needed to satisfy
such tax withholding with any excess cash not applied to such tax withholding to
be paid to the Grantee.

(2)    Issuance of Cash for Continuous Service as a Director. With respect to
the 150,000 Units vesting on the second anniversary of the Vesting Commencement
Date, 70,684 Units will have vested in respect of the Grantee’s Continuous
Service as a Director with the Company. In connection with the vesting of such
Units, 28,2743 Units then vesting will be settled in cash.

(3)    Shares. Any Units remaining after the cash or Share settlement provided
in Section 3(d)(i)(1) or (2) above shall be converted into Shares that have not
been registered for resale under the Securities Act of 1933, as amended or any
other United States securities laws, and all such Shares shall bear the legend
set forth on Exhibit A hereto.

(ii)    Later Vesting Dates. With respect to any other later vesting dates, if
any of the conditions described in Section 3(d)(i) above exist at the time of
such vesting, then the number of Units that will be settled in cash will be
equal to a percentage of such Units that is the sum of the maximum federal and
California rates of tax applicable to compensation income, or, if elected by the
Grantee, by written notice to the Company provided at least ten (10) business
days prior to each such vesting date, 40% of such Units. In addition, if such
conditions exist at the time of vesting, then additional Units will be settled
in cash equal to the percentage of such Units that is the sum of the Medicare
tax rate applicable to self-employment income, plus the Social Security tax rate
applicable to self-employment income (with such calculation of the percentage of
Units attributable to Social Security taxes to be appropriately reduced by
taking into account any compensation income paid to the Grantee by the Company
during the portion of the calendar year preceding the relevant vesting date and
applying the Social Security wage base limit, if any, in effect for such year
for purposes of such calculation). Any resulting fractional Units also will be
settled in cash. Any remaining Units will be settled in whole Shares, and all
such Shares shall bear the legend set forth on Exhibit A hereto.

 

1        Such amount represents 6.2% Social Security tax on $102,000 of wages,
the 2008 calendar year limit on wages subject to Social Security taxes.

2         Represents 32.45% of the 79,316 Units then vesting and rounding down
to the nearest whole Unit. Such percentage represents the 1.45% Medicare tax on
compensation income, the 25% federal flat-rate withholding on supplemental wages
and the 6.0% California withholding rate on supplemental wages.

3        Represents 40% of the 70,684 Units then vesting, rounding up to the
nearest whole Unit. Such percentage represents the rate of estimated taxes
requested by the Grantee.



--------------------------------------------------------------------------------

All cash payments under this Section 3(d) will be made no later than five
(5) business days following the applicable vesting dates. Such cash payments may
be applied by the Company in satisfaction of any applicable tax withholding
obligations of the Company attributable to the vesting of the Units, or
otherwise. All issuances of Shares under this Section 3(d) will be delivered to
the Grantee no later than thirty (30) business days following the applicable
vesting dates.”

 

2. The remainder of the RSU Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Amendment.

 

BAKBONE SOFTWARE INCORPORATED  

By:  /s/ JAMES JOHNSON                                 

  Dated:  April 24, 2008                                    

Name:  JAMES JOHNSON                                 

 

Its:  PRES/CEO                                                     

  DOUG LINDROTH  

  /s/  DOUG LINDROTH                                    

  Dated:  April 24, 2008                                        



--------------------------------------------------------------------------------

Exhibit A

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR OFFERED FOR SALE,
TRANSFER OR ASSIGNMENT UNLESS A REGISTRATION STATEMENT UNDER THE SECURITIES ACT
AND OTHER APPLICABLE SECURITIES LAWS WITH RESPECT TO SUCH SECURITIES IS THEN IN
EFFECT, OR IN THE OPINION OF COUNSEL, IN FORM, SUBSTANCE AND SCOPE ACCEPTABLE TO
THE ISSUER OF THESE SECURITIES, SUCH REGISTRATION UNDER THE SECURITIES ACT AND
OTHER APPLICABLE SECURITIES LAWS IS NOT REQUIRED.